Name: Commission Implementing Regulation (EU) NoÃ 235/2013 of 15Ã March 2013 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 2013 fishing year
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  fisheries;  agricultural structures and production;  trade policy;  economic policy
 Date Published: nan

 16.3.2013 EN Official Journal of the European Union L 74/17 COMMISSION IMPLEMENTING REGULATION (EU) No 235/2013 of 15 March 2013 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 2013 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 21(5) and (8) thereof, Whereas: (1) Regulation (EC) No 104/2000 provides for financial compensation to be paid to producer organisations which withdraw on certain conditions the products listed in parts A and B of Annex I to that Regulation. The amount of such financial compensation should be reduced by standard values in the case of products intended for purposes other than human consumption. (2) Commission Regulation (EC) No 2493/2001 of 19 December 2001 on the disposal of certain fishery products which have been withdrawn from the market (2) specifies the ways of disposing of the products withdrawn from the market. The value of such products should be fixed at a standard level for each of these modes of disposal, taking into account the average revenues which may be obtained from such disposal in the various Member States. (3) Under Article 7 of Commission Regulation (EC) No 2509/2000 of 15 November 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards granting financial compensation for withdrawals of certain fishery products (3), special rules provide that, where a producer organisation or one of its members puts its products up for sale in a Member State other than the country in which it is recognised, that body responsible for granting the financial compensation must be informed. This body is the one in the Member State in which the producer organisation is recognised. The standard value deductible should therefore be the value applied in that Member State. (4) The same method of calculation should be applied to advances on financial compensation as provided for in Article 6 of Regulation (EC) No 2509/2000. (5) In order not to hinder the operation of the intervention system in the year 2013, this Regulation should apply retroactively from 1 January 2013. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Regulation (EC) No 104/2000, HAS ADOPTED THIS REGULATION: Article 1 For the 2013 fishing year, the standard values to be used in calculating financial compensation and associated advances for fishery products withdrawn from the market by producer organisations and intended for purposes other than human consumption, as referred to in Article 21(5) of Regulation (EC) No 104/2000, are set out in the Annex to this Regulation. Article 2 The standard value to be deducted from financial compensation and associated advances shall be that applied in the Member State in which the producer organisation is recognised. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 337, 20.12.2001, p. 20. (3) OJ L 289, 16.11.2000, p. 11. ANNEX Standard values Use of products withdrawn from the market EUR/tonne 1. Use following processing into meal (animal feed): (a) Herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus:  Denmark and Sweden. 50  United Kingdom. 50  other Member States. 15  France. 2 (b) Shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis):  Denmark and Sweden. 0  other Member States. 10 (c) Other products:  Denmark. 40  Sweden, Portugal and Ireland. 15  United Kingdom. 15  other Member States. 1 2. Use fresh or preserved (animal feed) (a) Sardines of the species Sardina pilchardus and anchovies (Engraulis spp.):  all Member States. 5 (b) Other products:  Sweden. 0  France. 20  other Member States. 30 3. Use as bait  France. 55  other Member States. 15 4. Use for purposes other than animal feed 0